Petition to the U.S. District Court, Western District of Pennsylvania

We are friends, family and neighbors of Mustafa Alowemer. We know Mr. Alowemer as a peaceful, non-violent

young man who is a positive contributor to our community. As the undersigned, we support his release and return

to his family and our community.

Case 2:19-cr-00219-MJH Document 36-3 Filed 08/16/19 Page 1 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE NAME SIGNATURE ADDRESS _
1 19/5/20iq \Kem Nohammed gale,
2. |e e- 4 SRW Dameroord
4 8-5-14 | Mucatwyyr ydarea
5 B-5-4 |Gibda Keko
6 R64 Poulain AY Bloso
Tie -w itt Soolainn Weazivin
8 R-5- 4 | Prshtce Crider 4
9 Qg-5 4 |faYyZea otwimumnect
10 &-5-G |Sedie  Hosel -
W |aiy iqlADEEB picowawna
12. | Y=K-\d Manal ki Faihece
13, (| 7_- GTlal] Sastal AV AWewel Tf
4 [kb 7d week Mealheamwyacd
15 G/U] TS HA moNCGcERWwA
16 ({e—W_ .
17 (|8-\O-I Alac AY Awemeh
18 Y fa" fh Arles Meats
19 19 /7/G | RB sein Mckocd
20 SP | i LS bea, Mag Ag A
21 2s / 14 Hare Sen foi T6iw
22 ope ie ©. iq Kite a Mao Uscvcksy
23 (2 ra | ASG Smae\
24 AC. bh Sow hie SENS
| 25

 

 

 
Petition to the U.S. District Court, Western District of Pennsylvania

We are friends, family and neighbors of Mustafa Alowemer. We know Mr. Alowemer as a peaceful, non-violent

" 3 Se 9

young man who is a positive contributor to our community. As the undersigned, we support his release and return
to his family and our community.

 

  
   

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cr-00219-MJH Document 36-3 Filed 08/16/19 Page 2 of 4

 

 

 

 

 

 

 

 

 

 

 

 

DATE NAME SIGNATURE
1 2.2 1a fe 2? tf ° | (ha
2 1S2 g iff he pee tl Dewnsptt Lele. A mA Deny, etn
4 2 Bt flict. | Lz (iwde [ind Wis Ze
5 Se: @ 14 CC 3119 Beasett ae £ i roth)
6 ip 8 Biicse Vows Pili fe
8 Ac Ia Ww 201) § Cla, ep Ow I S..
9 a a \ al 2 bw ea dere vey | eer ee
a Bete +) ol [a
aoc 14 At iz 4} = EA fa Paes -
Baa Mies aang Bnet Pen
3-4 ic} Aan Lee L es i ——
S.4 + Qyvaac ow 20 | \= a,
SF a Pidvn OC WweiCce_f “4 ZI Lo _ a
Rog Touciae - loner : =~ Bias te ae
BA1G—<4 Keaiyen Meu ra : Keoaup df a LSA; Lob
SMG a1g Ni re NEE Bros oe Vee Riku
ra Chnsanh Kendncl Chaba. Kunobern®,
fe deaqt AK Che [Wh duleae es =
Sef Che tts} 7 TAR Mea wi shiver |e ae pa
te iO. te uss! i! ape Bagscia 2 1 Fide Ep Ales
Sioa ghar heat a
= IB=1G ENE - VONRE _ a ~
Sey AC ct Vaho wich Meardanse — oa “
Be AG \\s\ \ A WI, Bld \ Kw rs =i

~
Case 2:19-cr-00219-MJH Document 36-3 Filed 08/16/19 Page 3 of 4

Petition to the U.S. District Court, Western District of Pennsylvania

We are friends, family and neighbors of Mustafa Alowemer. We know Mr. Alowemer as a peaceful, non-violent
young man who is a positive contributor to our community. As the undersigned, we support his release and return
to his family and our community.

 

 

 

 

 

   

 

 

ae

 

 

 

 

 

 

 

 

 

 

 

 

¥ Oc. SS CAVA

 

 

 

 

 

BQ [be [bs [be | bs [bp [et [Pe [Re [ee
fiw | dee {£53 [bO [eet [SS LO [OO | ~A TOA

 

 

 

 

DATE NAME SIGNATURE ADDRESS
1 [gfifacig_| Nur DAYANA ABD RAHA (724 Guvien ED Alike {Ak PA iS10 js
2 &/19a¢ | Cana Beaxten > 3.11; Beech weckl Btvck  pgh FPP ESL
4 8 [ii 2eu-4 Weber eter Bcnnen: wee . tors Yeon ely ‘ie ys. 24 ps NS
5 Sf Wood He = , ih iomned WEG Penn fT Fok. PRR RIE
6__| 3 iia dg Ps Al Wolth 7 a 4 Gp So Me Ove et Conch (Sor €
7 su Ai 4 ‘Lae (at ak — Ban! Afove oe en 7 ~ Aa Ses
8 hfe Dizan bey ifm CE Bloc 7, Sloe Oe ae FERS
9 [ve (Ecru Thug | Ce An, Bozo BOERS G- fey fy (BI
10 a GEA PLE Ea 7 wb tA oow Gnd _ lids {S226
Wt igo g| ve a IO Foo Tz Cass lid? Aga O2)55
12 Spe AWK Sa Lf a qt Ve Matatbe 37. [sly
Blo Wey sect uf [Suda |“ -<e-" > Q244R Sfhirey Ave (95 2i¢
id : = ———
15

Le
Petition to the U.S. District Court, Western District of Pennsylvania

Weare friends, family and neighbors of Mustafa Alowemer. We know Mr. Alowemer as a peaceful, non-violent
young man who is a positive contributor to our community. As the undersigned, we support his release and return
to his family and our community.

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cr-00219-MJH Document 36-3 Filed 08/16/19 Page 4 of 4

 

 

 

 

DATE | NAME SIGNATURE ADDRESS
1 [sigligl ABU MUGAYA ,
2 8/7/41 SHA yah tty
4 B/2/14 | WB eS" Wun
5 ls 2h¢l Foto nada
6 ws VHS AD LUG usw ole
1 eS S| PEE ey Kz
h8_ 14 (7/19) OCwen  Armon.c_
9 12 2 igitan< Lanse: -[q
10. §-#- ich S haben NI aid
11 S-% if Vodwec weeten face |
12 #-Q DAR Lal ¢ “Fert Ce
13 eA. Aa Man) Sa Slror ek \ 4
14 |Site 2 ZLB NNMG mn
15 SoU LIA | To it Nan ASank yi
16 (Zit l4| Alaa owed
17 |&-i-19 | isael Faves
Is |Z - 4h eACA YH EAKES
19
20 FBiitimalFor KyA Atoub
21 rey 7 ar
22
23
24
25

 

 

 

 

 
